Judgment, Supreme Court, New York County (William Wetzel, J.), rendered December 19, 2007, convicting defendant, after a jury trial, of burglary in the first degree (four counts), robbery *542in the first degree (three counts) and attempted robbery in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 50 years to life, unanimously affirmed.
There was no violation of defendant’s right to be present at trial. After a thorough hearing, the court properly determined that defendant forfeited his right to be present by deliberately absenting himself from the proceedings (see People v Brooks, 75 NY2d 898, 899 [1990]; People v Sanchez, 65 NY2d 436, 443-444 [1985]). The record unequivocally establishes that defendant, a chronic malingerer, deliberately caused his own absence (see People v Cooks, 28 AD3d 362 [2006], lv denied 7 NY3d 787 [2006]), and that regardless of whether defendant’s alleged overdose of medication was feigned or actual, defendant intended to absent himself from the balance of his ongoing trial. Accordingly, the court was entitled to continue the trial in defendant’s absence. Concur—Friedman, J.P., Renwick, Manzanet-Daniels, Román and Clark, JJ.